Citation Nr: 9933813	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  95-24 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent for right knee subluxation.  

2.  Entitlement to a disability rating greater than 10 
percent for a left inguinal hernia.  

3.  Entitlement to a compensable disability rating for 
removal of the left testicle as a consequence of the left 
inguinal hernia repair.  

(The issue of the propriety of the apportionment in the 
amount of $16.00 per month is addressed in a separate Board 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1977 to May 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in August 1996 
and September 1996 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that the veteran failed to report for a local 
hearing scheduled in January 1998 and a hearing before a 
member of the Board scheduled in October 1999.  

The Board observes that in June 1997, the veteran submitted 
an informal claim for a total disability rating based on 
unemployability. Thereafter, the RO mailed the veteran of the 
formal VA claim form for his completion, along with 
additional instructions, if he wished to pursue that claim.  
The RO did not receive the completed form from the veteran.  


REMAND

Where a disability has already been service connected and 
there is a claim for an increased rating, as in the case of 
the right knee disability here, a mere allegation that the 
disability has become more severe is sufficient to establish 
a well grounded claim.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  In addition, when a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, as is the 
case with the left inguinal hernia, the claim continues to be 
well grounded as long as the rating schedule provides for a 
higher rating and the claim remains open.  Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).  Accordingly, the Board finds 
that the veteran's claims for increased ratings are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.102 (1999).  

When a claim is well grounded, VA has a duty to assist the 
veteran in developing facts pertinent to his claim.  
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 (1997).  
This duty includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  

With respect to the right knee disability, the Board notes 
that the September 1996 rating decision and September 1998 
supplemental statement of the case both indicate that the 20 
percent rating was assigned in part due to limitation of knee 
motion.  When an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
However, a review of the rating actions in question, as well 
as the August 1996 and July 1998 VA examinations, finds no 
particular discussion of additional functional loss as 
contemplated by 38 C.F.R. §§ 4.40 and 4.45.  The case must 
therefore be remanded to the RO to afford the veteran a VA 
orthopedic examination and readjudication to address this 
issue.    

In addition, the Board observes that the July 1998 VA 
orthopedic examination includes a diagnosis of degenerative 
joint disease of the right knee.  A veteran who has arthritis 
and instability of the knee may be rated separately under 
Codes 5003 and 5257.  VAOPGCPREC 23-97.  However, there are 
no X-ray reports of record to support such a diagnosis.  X-
rays from the August 1996 VA examination were negative for 
degenerative changes.  On remand, the examination report and 
rating decision should address this issue.     

With respect to the left inguinal hernia and the removed left 
testicle, the Board observes that the veteran underwent 
hernia repair surgery in April 1996, during which the left 
testicle was removed.  The RO assigned disability ratings in 
August 1996 without the benefit of a VA genitourinary 
examination to determine the current status of the disability 
following surgery.  Moreover, although the August 1996 VA 
examination included a discussion of the inguinal hernia and 
the scrotal area, the RO did not consider this evidence in 
any subsequent rating action.  

In addition, the Board observes that the August 1996 VA 
examiner included a diagnosis of residual symptoms of the 
inguinal hernia compatible with ilioinguinal nerve 
neuropathy.  The veteran is entitled to separate disability 
ratings for different manifestations of the same disability 
when the symptomatology of one manifestation is not 
duplicative or overlapping of the symptomatology of the other 
manifestations.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  However, because the RO did not consider this 
examination report, it did not determine whether the veteran 
was entitled to additional compensation.  

Finally, with respect to the removed left testicle, the Board 
notes that under Diagnostic Code 7524, additional 
compensation may be had for the service-connected removed 
testicle when there is nonfunctioning or absence of the 
remaining testicle, even if it is unrelated to service.  On 
remand, the genitourinary examination should include findings 
as to the right testicle.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
VA and private  who treated the veteran 
for right knee pathology, a left inguinal 
hernia with left testicle removal since 
April 1996.  After securing the necessary 
release(s), the RO should obtain these 
records for association with the claims 
folder.

2.  The RO should afford the veteran a VA 
orthopedic examination to determine the 
nature and severity of the veteran's 
right knee disability.  All indicated 
tests and studies should be performed, to 
include X-rays and range of motion 
studies, with others as deemed necessary 
by the examiner.  The claims folder must 
be made available for review by the 
examiner prior to the examination, and 
the report should acknowledge this 
review.  The examiner is asked to 
identify and describe any current right 
knee symptomatology, including any 
arthritis present in the right knee.  In 
addition, the examiner is asked to 
describe any functional loss associated 
with the right knee due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, and deformity or 
atrophy of disuse.  If there is no 
evidence of any of the above factors on 
examination, the examiner should so 
state.  The examiner should also inquire 
as to whether the veteran experiences 
flare-ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  If the 
examiner is unable to provide any request 
information or opinion, the report should 
so state.  
 
3.  The RO should also afford the veteran 
a VA genitourinary examination to 
determine the nature and severity of the 
veteran's left inguinal hernia and any 
disability associated with the removed 
left testis.  All indicated tests and 
studies should be performed as deemed 
necessary by the examiner.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination, and the report should 
acknowledge this review.  With respect to 
the left inguinal hernia, the examiner is 
asked to identify and describe any 
current associated symptomatology, to 
include size, whether is it reducible, 
and whether it is well supported by a 
truss.  The examiner is also asked to 
diagnose and comment on neurological 
symptoms associated with the left 
inguinal hernia repair, if any.  If a 
referral to a neurologist is recommended, 
the examiner should so state.  In 
addition, the examiner should comment on 
the status of the scrotum, to include any 
dysfunction or symptoms associated with 
the right testicle.  If right testicle 
symptoms are present, the examiner should 
state the etiology for the symptoms.  If 
the examiner is unable to determine an 
etiology, the report should so state.     

4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination may result in adverse 
consequences concerning the outcome of 
his claims.    

5.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to 
increased disability ratings for right 
knee subluxation, left inguinal hernia, 
and the removal of the left testicle as a 
consequence of the left inguinal hernia 
repair.  If the disposition remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

 

